t c summary opinion united_states tax_court yakuba g brown petitioner v commissioner of internal revenue respondent docket no 16142-03s filed date yakuba g brown pro_se hieu c nguyen for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure this matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule as explained in more detail below we shall grant such motion in part and deny the motion in part we shall also on the court’s own motion dismiss for lack of jurisdiction and strike as to the taxable years and background the record reflects and or the parties do not dispute the following facts on date respondent sent to petitioner a notice_of_intent_to_levy regarding unpaid income_tax liabilities for and petitioner did not request an appeals_office hearing with respect to this notice on date respondent sent to petitioner a notice_of_intent_to_levy regarding unpaid income_tax_liability for petitioner timely requested an appeals_office hearing with respect to the date notice during the period date through part of date representatives of the irs unsuccessfully attempted to contact petitioner by telephone and letter a date letter from the irs appeals_office advised petitioner that he was entitled to a hearing for the tax_year pursuant to sec_6330 the letter further advised that since a timely request for hearing was not made for and an equivalent_hearing would be permitted as to those years however the letter further advised that there was no right to dispute a decision by the appeals_office in july and date there were communications between petitioner and the irs on date the irs representative received by fax from petitioner a form 433-a collection information statement for wage earners and self-employed individuals containing financial information provided by petitioner the irs representative concluded that the information included in the statement was incomplete and inaccurate petitioner was advised of the above in a telephone conference on date respondent issued a notice_of_determination concerning collection actions s with respect to the taxable_year informing petitioner of the opportunity to file a petition with this court and that the irs would proceed with collection action if no petition was filed also on date respondent issued petitioner a decision letter with respect to the taxable years and the letter advised petitioner of the irs’s intent to proceed with collection action and further that petitioner would not have an additional opportunity to dispute the decision since a request for hearing was not filed within the time provided under sec_6330 a petition was filed with the court on date at the time the petition was filed petitioner resided in moreno valley california the petition indicates that the dispute relates to the taxable years and as a basis for the relief requested the petition states i’m in the process of having my previous tax returns reviewed by another cpa i also would like a settlement on my account so that i can begin to move forward i have been laid off twice in the past years and have some financial hardship within the motion for summary_judgment respondent asks that we dismiss this case for lack of jurisdiction as to the taxable years and discussion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by way of levy upon the person’s property sec_6331 provides that at least days prior to proceeding with enforced collection by way of a levy on a person’s property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person sec_6330 provides that the secretary shall notify a person in writing of his or her right to an appeals_office hearing regarding a notice_of_intent_to_levy sec_6330 provides that the prescribed notice shall be provided not less than days before the day of the first levy with respect to the amount of the unpaid tax for the taxable_period further sec_6330 provides that the prescribed notice shall explain that the person has the right to request an appeals_office hearing during the 30-day period under the paragraph sec_6330 prescribes the matters that may be raised by a taxpayer at an appeals_office hearing the section provides that a taxpayer may raise collection issues such as spousal defenses the appropriateness of the commissioner’s intended collection action and possible alternative means of collection such as an offer_in_compromise sec_6330 provides that the existence and amount of the underlying tax_liability can be contested at an appeals_office hearing only if the taxpayer did not receive a notice_of_deficiency for the taxes in question or did not otherwise have an earlier opportunity to dispute such tax_liability 114_tc_176 where the appeals_office issues a determination_letter to a taxpayer following an administrative hearing sec_6330 provides that the taxpayer will have days to file a petition for review with the tax_court or federal district_court 119_tc_252 116_tc_263 we have held that the court’s jurisdiction under sec_6320 and sec_6330 depends on the issuance of a valid determination_letter and the filing of a timely petition for review craig v commissioner supra pincite 117_tc_183 114_tc_492 taxable years and as indicated on date respondent issued petitioner a notice_of_intent_to_levy with respect to the taxable years and since a timely request for an appeals_office hearing was not made respondent offered petitioner an equivalent_hearing sec_301_6330-1 proced admin regs see craig v commissioner supra pincite in response to the appeals_office hearing respondent issued a decision letter on date the decision letter did not purport to be a determination pursuant to sec_6320 or sec_6330 116_tc_255 consistent with the foregoing we shall dismiss for lack of jurisdiction so much of the case that seeks review of the taxable years and on the ground that the appeals_office did not make a determination with respect to those taxable years in addition we shall strike all references in the petition to the taxable years and respondent did not attach copy s of notice s of intent to levy in his motion respondent referred to transcripts of account attached as exhibits respondent references the transcripts as evidence that the notice s of intent to levy were sent to petitioner petitioner does not appear to dispute that notice s of intent to levy was properly sent to petitioner’s last_known_address it would have been better practice for respondent to file continued taxable_year as indicated a timely petition was filed in response to the notice_of_determination as to the taxable_year petitioner does not appear to dispute the underlying tax_liability and accordingly we review the commissioner’s administrative determination for abuse_of_discretion lunsford v commissioner supra pincite goza v commissioner supra pincite- the appeals_office summary reflects that an offer_in_compromise was submitted by petitioner on date the offer_in_compromise was returned to petitioner on date for failure to provide required supporting financial data in his request for an appeals_office hearing form request for a collection_due_process_hearing dated date petitioner left blank the section of the form which states continued a motion to dismiss for lack of jurisdiction and to strike under these circumstances see rule sec_52 sec_53 and sec_54 however given that it is clear that we do not have jurisdiction and that we cannot ignore a jurisdictional issue simply because the parties have not filed an appropriate motion the court on its own motion will dismiss and strike as appropriate 114_tc_324 85_tc_527 it is not clear from this record whether the amount due for the taxable_year results from an underpayment or an understatement petitioner did not assert at the appeals_office level that he disputed the underlying tax_liability nor does he articulate any such dispute in this proceeding a copy of the offer_in_compromise was not made part of the record in this case notice_of_levy seizure explain why you don’t agree use extra sheets if necessary by fax transmitted date petitioner submitted a partially completed form 433-a to the irs the appeals officer concluded that information as to income received by petitioner’s wife was omitted from the financial statement the appeals officer conducted a telephone conference on date wherein petitioner was advised that the financial statement failed to include full financial information of the household petitioner advised the appeals officer that he would not be interested in an installment_agreement for an amount that exceeded dollar_figure per month on date the appeals officer issued the notice_of_determination advising that there were no collection alternatives available based on this record we conclude that respondent did not abuse his discretion respondent determined that petitioner did not submit complete or accurate information to respondent respondent gave petitioner an opportunity to correct and complete financial information yet petitioner failed to do so petitioner has failed to raise a spousal defense or make a valid challenge to the appropriateness of respondent’s intended collection action these issues are now deemed conceded see rule b accordingly we conclude that respondent’s determination was not an abuse_of_discretion reviewed and adopted as the report of the small_tax_case division to reflect the foregoing an appropriate order and order of decision will be entered
